PER CURIAM.
The defendant, Oaklawn Land and Improvement Company, appeals from a judgment ordering it to pay to the Parish of St. Tammany $335.30 with interest, costs and attorneys fees, representing its pro rata assessment for the paving of Main Street of the unincorporated community of Lacombe, said paving having been contracted for by the Parish under the provisions of LSA-R. S. 33:3681 et seq. The defendant contends that the St. Tammany Parish Police Jury Ordinances authorizing and directing the paving and making and providing for the assessments of the abutting property owners are illegal.
The appeal in this case is to the Supreme Court by virtue of the provisions of the Louisiana Constitution, Article 7, Section 10, Subsection (1), LSA, which provides that :
“The following cases only shall be ap-pealable to the Supreme Court:
“(1) Cases in which the constitutionality or legality of any tax, local improvement assessment, toll or impost levied by the state or by any parish, municipality, board or subdivision of the state is contested; * * *»
The appeal is, therefore, transferred to the Supreme Court.